Citation Nr: 0116456	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
right eye disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This appeal arises from a June 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO), which continued 
the 30 percent evaluation for the veteran's service connected 
right eye disability.  The veteran's claim is now being 
handled by the Cleveland RO.

Of record is VA Form 21-22, appointment of veterans service 
organization as claimant's representative, which was executed 
in November 1998 by the veteran in favor of the American 
Legion.  In April 2000, the RO received a letter from an 
attorney along with a consent form which was signed by the 
veteran.  These documents authorized the attorney to review 
the veteran's claims folder.  In a November 2000 memorandum, 
the American Legion requested clarification as to the current 
status of representation in the veteran's case.  The Board 
issued a letter to the veteran in February 2001 in which it 
was requested that the veteran clarify whether he wanted the 
American Legion or a private attorney to represent him.  The 
veteran did not reply.  

38 C.F.R. § 20.607 indicates that an appellant may revoke a 
representative's authority to act if written notice of the 
revocation is given to the agency of original jurisdiction 
or, if the appellate record has been certified to the Board 
for review, to the Board of Veterans' Appeals.  In this case, 
a written revocation has not been received; therefore, the 
American Legion continues to be the veteran's valid 
representative of record.


REMAND

In a January 2000 written statement, the veteran indicated 
that he elected to have a hearing before a hearing officer at 
the RO and, if the RO's decision did not change, then he 
requested a videoconference hearing with the Board.  

In March 2000, the RO issued a letter to the veteran 
informing him that a personal hearing at the RO had been 
scheduled in late April 2000.  In mid-April, documents from 
the veteran's attorney (as described in the introduction) 
were received at the RO.  Several days later, or 
approximately one week before the scheduled hearing, the RO 
sent a letter to the veteran indicating that the RO had just 
received notice that the veteran had revoked his power of 
attorney to the American Legion in favor of an attorney.  The 
RO concluded that the veteran's hearing had to be canceled 
and that the attorney could reschedule the hearing at a later 
date.  

As discussed in the introduction section above, the veteran 
has not revoked the power of attorney in favor of the 
American Legion.  In point of fact, the American Legion 
continues as the veteran's authorized representative.  
Likewise, the veteran's request for a hearing at the RO and a 
subsequent videoconference hearing with the Board if the RO 
does not award him the benefit sought on appeal remain 
outstanding.

Accordingly, the case must be REMANDED for the following:

The veteran should be afforded a hearing 
at the RO before a hearing officer.  If 
the RO's decision remains adverse to the 
veteran in any way, then he should be 
scheduled for a videoconference hearing 
with the Board of Veterans' Appeals on 
the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




